Exhibit 10.25

 

CHANGE IN CONTROL

SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is made this 26 day of September,
2017 (“Effective Date”), by and between UNITED COMMUNITY BANK, a federally
chartered savings bank (the “Bank”) and David Z. Rosen (the “Executive”) and
UNITED COMMUNITY BANCORP, a Indiana corporation and the holding company for the
Bank (the “Company”), as guarantor (the “Agreement”).

 

WHEREAS, to continue to encourage Executive’s dedication to his assigned duties
in the face of potential distractions arising from the prospect of a Change in
Control, the Bank wishes to provide certain benefits and payments in the event
Executive’s employment is terminated involuntarily without Cause or voluntarily
for Good Reason within twelve (12) months of a Change in Control.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1.       Termination after a Change in Control.

 

(a)       Cash benefit. Notwithstanding any other provisions in this Agreement,
if the Executive’s employment terminates involuntarily but without Cause (as
defined in paragraph (d) of this Section 1) or voluntarily but with Good Reason
(as defined in paragraph (e) of this Section 1), in either case within 12 months
after a Change in Control, the Bank shall promptly pay or cause to be paid to
the Executive or to his beneficiaries, dependents or estate, a lump-sum cash
payment equal to $156,000.00 which is the sum of Executive’s; (i) base salary
(at the rate in effect immediately prior to the Change in Control or, if higher,
the rate in effect when the Executive terminates employment) and (ii) the most
recent bonus paid by the Company and/or the Bank. Unless a delay in payment is
required under Section 1(b) of this Agreement, the payment required under this
Section 1(a) shall be made within five (5) business days after the Executive’s
termination of employment.

 

(b)       Payment of the cash benefit. If the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) at the time his employment terminates and the cash
severance benefit under Section 1(a) is considered deferred compensation under
Section 409A of the Code, and filially if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, payment of
the benefit under Section 1(a) shall be delayed and shall be made to the
Executive in a single lump sum without interest on the first business day of the
seventh (7th) month after the month in which the Executive’s employment
terminates, subject to Section 16 of this Agreement.

 

 

 

 

(c)       Change in Control defined. For purposes of this Agreement, a “Change
in Control” means any of the following events:

 

(i)Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation.

 

(ii)Acquisition of Significant Share Ownership: There is filed, or required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

(iii)Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

(iv)Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

(d)       Cause defined. For purposes of this Agreement involuntary termination
of the Executive’s employment shall be considered termination with Cause if the
Executive shall have been terminated for any of the following reasons:

 

(i)Personal dishonesty;

(ii)Willful misconduct;

(iii)Incompetence

(iv)Breach of fiduciary duty involving personal profit;

(v)Intentional failure to perform stated duties;

(vi)Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflect adversely on the reputation of the
Bank or the Company, any felony conviction, any violation of law involving moral
turpitude or any violation of a final cease-and-desist order; or

 

 2 

 



 

(vii)Material breach by Executive of any provision of this Agreement.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank or the Company unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 

(e)       Good Reason defined. For purposes of this Agreement, “Good Reason”
shall mean, unless consented in writing thereto, the occurrence, following a
Change in Control of any of the following:

 

(i)       The assignment to the Executive of duties that constitute a material
diminution of his authority, duties, or responsibilities (including reporting
requirements);

 

(ii)      A material diminution in the Executive’s Base Salary; or

 

(iii)      Relocation of the Executive’s to a location outside a radius of 35
miles of the Company’s executive office in Lawrenceburg, Indiana;

 

provided, however, that within ninety (90) days after the initial existence of
such event, the Bank shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by the
Executive. The Executive’s resignation hereunder for Good Reason shall not occur
later than sixty (60) days following the initial date on which the event the
Executive claims constitutes Good Reason occurred.

 

2.       Continuation of Benefits.

 

(a)      Benefits. Subject to Section 2(b) of this Agreement, if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but for
Good Reason within twelve (12) months after a Change in Control, the Bank shall
continue or cause to be continued, at the Bank’s expense (no premium costs for
the Executive), health, dental and vision insurance coverage substantially
identical to the coverage maintained for the Executive before termination and in
accordance with the same schedule prevailing before the Executive’s termination
of employment. The insurance coverage shall cease upon the earlier of: (i) 12
month anniversary date of the Executive’s termination of employment with the
Bank, (ii) expiration of the term of this Agreement, (iii) Executive’s death or
(iv) the date the Executive becomes covered (as a full time employee) by another
employer’s insurance program.

 

 3 

 

 

(b)       Alternative lump-sum cash payment. If (i) under the terms of the
applicable policy or policies for the insurance benefits specified in Section
2(a) it is not possible to continue the Executive’s coverage, or (ii) if when
employment termination occurs the Executive is a specified employee within the
meaning of Section 409A of the Code, if any of the continued insurance coverage
benefits specified in Section 2(a) would be considered deferred compensation
under Section 409A of the Code, and finally if an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) of the Code is not available for
that particular insurance benefit, instead of continued insurance coverage under
Section 2(a) the Bank shall pay or cause to be paid to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for 12 months. The
lump-sum payment shall be made within five (5) business days after employment
termination or, if the Executive is a specified employee within the meaning of
Section 409A of the Code and an exemption from the six-month delay requirement
of Section 409A(a)(2)(B)(i) of the Code is not available, on the first business
day of the seventh month after the month in which the Executive’s employment
terminates, subject to Section 16 of this Agreement.

 

3.       Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall be entitled to no benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by the Bank, or if the Executive becomes
totally disabled while actively employed by the Bank. For purposes of this
Agreement, the term “totally disabled” means that because of injury or sickness
the Executive is unable to perform the Executive’s duties. The benefits, if any,
payable to the Executive or the Executive’s beneficiary or estate relating to
the Executive’s death or disability shall be determined solely by such benefit
plans or arrangements as the Bank may have with the Executive relating to death
or disability, not by this Agreement.

 

4.       Term of Agreement.

 

(a)       The term of this Agreement shall consist of: (i) the period commencing
on the Effective Date and ending September 26, 2019, plus (ii) any and all
extensions of the initial term made pursuant to this Section 4.

 

(b)       Commencing on September 26, 2018 (the “anniversary date”) and
continuing on or before each anniversary date thereafter, the disinterested
members of the Board of Directors of the Bank may extend the Agreement term, so
that the remaining term of the Agreement, following Board action, will be two
years, unless Executive elects not to extend the term of this Agreement by
giving proper written notice. The Board of Directors of the Bank will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meetings. The Board of Directors of the Bank
will notify Executive as soon as possible after each annual review whether it
has determined to extend the Agreement.

 

5.       280G Limitation.

 

Notwithstanding any other provisions of this Agreement, in the event that the
aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code, then the Termination Benefits shall be reduced to a
value which is one dollar ($1.00) less than an amount equal to three (3) times
the Executive’s “base amount,” as determined in accordance with Section 280G of
the Code. The allocation of the reduction required hereby among the Termination
Benefits shall first be made from any cash severance benefit due under Section
1(a) of this Agreement. Nothing contained in this Agreement shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment other than pursuant to Section 1 hereof or a
reduction in the payments and benefits specified, below zero.

 

 4 

 

 

6.         This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that (a) this Agreement is not a management or employment
agreement and (b) nothing in this Agreement shall give the Executive any rights
or impose any obligations to continued employment by the Bank or any subsidiary
or successor of the Bank.

 

7.         Withholding of Taxes. The Bank may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.

 

8.         Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor to the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

(b)       Since the Company and the Bank are contracting for the unique and
personal skills of Executive, Executive shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Company and the Bank.

 

9.         Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

 

10.       Captions and Counterparts. The headings and subheadings in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.

 

 5 

 

 

11.       Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

12.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

13.       Applicable Law. Except to the extent preempted by federal law, the
laws of the State of Indiana shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

14.       Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 1 and 2. No agreements or representations,
oral or otherwise, expressed or implied concerning the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.

 

15.       No Mitigation. Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

16.       Internal Revenue Code Section 409A.

 

(a)       This Agreement will be construed and administered to preserve the
exemption from Section 409A of the Code of payments that qualify as a short-term
deferral. With respect to any amount that is subject to Section 409A of the
Code, it is intended, and this Agreement will be so construed, that any such
amount payable under this Agreement and the Company’s, Bank’s or Executive’s
exercise of authority or discretion hereunder shall comply with the provisions
of Code Section 409A and the treasury regulations relating thereto (“Section
409A”) so as not to subject Executive to the payment of interest and additional
tax that may be imposed under Section 409A. Solely as necessary to comply with
Section 409A, for purposes of this Agreement, “termination of employment” or
“employment termination” or similar terms shall have the same meaning as
“separation from service” under Section 409A(a)(2)(A)(i) of the Code. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment, the right to a series of installment payments
under this Agreement (if any) is to be treated as a right to a series of
separate payments, and if a payment is not made by the designated payment date
under this Agreement, the payment shall be made by December 31 of the calendar
year in which the designated date occurs. In no event shall the Executive,
directly or indirectly, designate the calendar year of payment.

 

(b)       References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Section 409A.

 

 6 

 

 

17.       Requiatonf Limitations. Any payments made or benefits provided for the
Executive pursuant to this Agreement or otherwise, are subject to, and
conditioned upon, compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation
12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

18.       Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators sitting in Dearborn County, Indiana, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

19.       Source of Payments. All payments provided in this Agreement shall be
timely paid in cash or check from the general funds of the Bank. The Company,
however, unconditionally guarantees payment and provision of all amounts and
benefits due hereunder to Executive and, if such amounts and benefits due from
the Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Company.

 

 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement as of as of September 26, 2017

 



  UNITED COMMUNITY BANK       /s/ Elmer G. McLaughlin   Elmer G. McLaughlin  
President/CEO         /s/ David Z. Rosen  

David Z. Rosen,

Chief Financial Officer

     

UNITED COMMUNITY BANCORP

(as guarantor)

      /s/ Elmer G. McLaughlin   Elmer G. McLaughlin   President/CEO  

 

 

8



 

 